DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I in the reply filed on 11/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-17 & 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2022.  Applicant Claims each of Claim 1-4 and 18-20 read on elected Species I, as indicated in the 11/01/2022 response.  As such, Claims 5-17 are withdrawn based on the 11/01/2022 response.
Claim 19 is also withdrawn due to the following.  Claim 19 contains the limitation “a plurality of cutting parts that extend in a radial direction from an outer circumferential edge of the plurality of wing parts…”.  The “cutting parts” are described in the instant application as Element 245.  Element 245 is not shown in any of Figures 3-9, which show elected Species I.  The cutting part 245 is shown in Figures 20 and 22, which is described as Species VII in the 09/21/2021 Requirement for Restriction.  As such, the cutting parts only read on a non-elected species, and Claim 19 is withdrawn.



Claim Objections
Claims 1-4 are objected to because of the following informalities:
Claim 1, Lines 9-10, the term “a suction space” should read --the [[a]] suction space--; a suction space was already defined in Line 5
Claim 20, Lines 9-10, the term “a suction space” should read --the [[a]] suction space--; a suction space was already defined in Line 5
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 18, the limitation “a bridge that connects the inner body to the outer body and that has opposite side surfaces that extend toward a center of the inner body”, is indefinite.  The instant application --Pages 88-90-- defines the side surfaces as extending toward the suction port, which would lead one of ordinary skill in the art to conclude the side surfaces are the sides to the left and right of bridges 213/213-2/213-3/213-4, shown in Figure 18.  However, the cited limitation states the side surface extend toward the center of the inner body, which is contrary to the instant application specification.  As such, it is not clear what constitutes the side surfaces.  For the purpose of examination, the side surfaces will be interpreted as the sides to the left and right of bridges 213/213-2/213-3/213-4, shown in Figure 18.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 20 are rejected under 35 U.S.C. 102 as being unpatentable over Park (U.S. Patent 5,947,708).
As to Claim 1, Park teaches a piston (22, as shown in Figure 9, wherein the compressor (Figure 9) for a compressor (Figure 9), where the compressor (Figure 9) includes a cylinder (21) and is configured to compress and discharge a refrigerant (Column 1, Lines 49-55) in the cylinder (21), the piston (22) comprising: a cylindrical slider (see Figure 9 below) that is received in (as shown in Figure 9) the cylinder (21) and that defines a suction space (the hollow portion within piston 22; see Figure 9 below) configured to receive the refrigerant (as indicated by the arrows in Figure 9) that is suctioned into (Column 6, Lines 19-24) the cylinder (21); and a head (the right side of piston 22, as viewed in Figure 9) that is coupled to (as shown in Figure 9) the slider (see Figure 9 below) and that has a first side (the side facing to the right, as viewed in Figure 9) and a second side (the side facing to the left, as viewed in Figure 9) opposite to (as shown in Figure 9) the first side (the side facing to the right, as viewed in Figure 9), wherein a compression space (C) is defined at the first side (the side facing to the right, as viewed in Figure 9) of the head (the right side of piston 22, as viewed in Figure 9) and the suction space (the hollow portion within piston 22; see Figure 9 below) is defined at (as shown in Figure 9) the second side (the side facing to the left, as viewed in Figure 9) of the head (the right side of piston 22, as viewed in Figure 9), wherein the head (the right side of piston 22, as viewed in Figure 9) defines a suction port (22a) that fluidly communicates with (as shown in Figure 9) the suction space (the hollow portion within piston 22; see Figure 9 below) and the compression space (C), wherein the head (the right side of piston 22, as viewed in Figure 9) includes an inner body (see Figure 9 below) and an outer body (see Figure 9 below) surrounding (as shown in Figure 9) the inner body (see Figure 9 below), and wherein the suction port (22a) is defined between (as shown in Figure 9) the inner body (see Figure 9 below) and the outer body (see Figure 9 below).

    PNG
    media_image1.png
    631
    813
    media_image1.png
    Greyscale

Park Figure 9, Modified by Examiner

As to Claim 20, Park teaches a compressor comprising: a cylinder (21); a piston (22) comprising: a cylindrical slider (see Figure 9 in Claim 1 rejection above) that is received in (as shown in Figure 9) the cylinder (21) and that defines a suction space (the hollow portion within piston 22; see Figure 9 in Claim 1 rejection above) configured to receive a refrigerant (as indicated by the arrows in Figure 9) that is suctioned in (Column 6, Lines 19-24) the cylinder (21), and a head (the right side of piston 22, as viewed in Figure 9) that is coupled to (as shown in Figure 9) the slider (see Figure 9 in Claim 1 rejection above) and that has a first side (see Figure 9 in Claim 1 rejection above) and a second side (the side facing to the left, as viewed in Figure 9) opposite to (as shown in Figure 9) the first side (the side facing to the right, as viewed in Figure 9), wherein a compression space (C) is defined at the first side (the side facing to the right, as viewed in Figure 9) of the head (the right side of piston 22, as viewed in Figure 9) and the suction space (the hollow portion within piston 22; see Figure 9 in Claim 1 rejection above) is defined at (as shown in Figure 9) the second side (the side facing to the left, as viewed in Figure 9) of the head (the right side of piston 22, as viewed in Figure 9), wherein the head (the right side of piston 22, as viewed in Figure 9) defines a suction port (22a) that fluidly communicates with (as shown in Figure 9) the suction space (the hollow portion within piston 22; see Figure 9 in Claim 1 rejection above) and the compression space (C), wherein the head (the right side of piston 22, as viewed in Figure 9) includes an inner body (see Figure 9 in Claim 1 rejection above) and an outer body (see Figure 9 in Claim 1 rejection above) surrounding (as shown in Figure 9) the inner body (see Figure 9 in Claim 1 rejection above), and wherein the suction port (22a) is defined between (as shown in Figure 9) the inner body (see Figure 9 in Claim 1 rejection above) and the outer body (see Figure 9 in Claim 1 rejection above); and a discharge valve (27)configured to selectively open and close (Column 6, Lines 4-8) an opening (the right side of cylinder 21, as shown in Figure 9) of the cylinder (21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Lilie (U.S. PGPub 2010/0183463).
As to Claim 2, Park teaches all the limitations of Claim 1, but is silent on how the inner and outer bodies are connected, so does not explicitly teach the head includes a plurality of bridges that connect the inner body to the outer body and that are spaced apart from each other in a circumferential direction with respect to a center of the inner body.
Lilie describes a linear compressor piston, and teaches the head (20) includes a plurality of bridges (23, as shown in Figure 9) that connect (as shown in Figure 9) the inner body (21) to the outer body (25) and that are spaced apart from each other (as shown in Figure 9) a circumferential direction (represented by the outer edge of 25) with respect to a center (26) of the inner body (21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the head and valve, as taught by Lilie, in place of the head and valve, as taught by Park, so “each of said parts can be obtained through a specific process and with, a material more appropriate to the function to be carried out by each of these parts (Paragraph 0033).”
As to Claim 3, Park teaches all the limitations of Claim 1, but does not teach the suction port is spaced apart from an inner circumferential surface of the slider.
Lilie describes a linear compressor piston, and teaches the suction port (24) is spaced apart from (via 25, as shown in Figures 9/10) an inner circumferential surface (12) of the slider (11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the head and valve, as taught by Lilie, in place of the head and valve, as taught by Park, so “each of said parts can be obtained through a specific process and with, a material more appropriate to the function to be carried out by each of these parts (Paragraph 0033).”
As to Claim 4, Park, as modified, teaches all the limitations of Claims 1 & 3, and continues to teach a suction valve (30) that is coupled to (Paragraph 0038) the first side (the left side of head 20, as shown in Figure 10) of the head (20) and that is configured to open and close (Paragraph 0043) the suction port (24), wherein, based on the suction valve (30) being seated at the first side (the left side of head 20, as shown in Figure 10) of the head (20), the suction valve (30) extends radially (as shown in Figure 5) and has an outer periphery (the outer edge of 30) that is positioned between (as shown in Figure 5) (i) a first surface (the outer circumferential surface of 10, as shown in Figure 5) that includes an outer circumferential surface of the outer body and (ii) a second surface (12) that includes an inner circumferential surface (12) of the outer body (11).
As to Claim 18, Park teaches all the limitations of Claim 1, but is silent on how the inner and outer bodies are connected, so does not explicitly teach the head includes a bridge that connects the inner body to the outer body and that has opposite side surfaces that extend toward a center of the inner body.
Lilie describes a linear compressor piston, and teaches the head (20) includes a bridge (23) that connects (as shown in Figure 9) the inner body (21) to the outer body (25) and that has opposite side surfaces (see Figure 9 below) that extend toward the suction port (24; see 112(b) above for interpretation clarification).

    PNG
    media_image2.png
    600
    750
    media_image2.png
    Greyscale

Lilie Figure 9, Modified by Examiner

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the head and valve, as taught by Lilie, in place of the head and valve, as taught by Park, so “each of said parts can be obtained through a specific process and with, a material more appropriate to the function to be carried out by each of these parts (Paragraph 0033).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Muhle (2015/0377227) and McGill (2005/0008512 - see Figure 15) teach piston structure similar to the claimed piston.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746